Exhibit 10.45    

LOGO [g170085dsp01.jpg]

 

Executive Incentive Plan Fiscal Year 2017 Rewards for Your Contribution to Our
Success american greetings Rev. 03.01.2016



--------------------------------------------------------------------------------

LOGO [g170085dsp02.jpg]

 

Creativity. Innovation. Collaboration. Our commitment to these ideals has
allowed us to become one of the world’s largest producers and distributors of
social expressions products. As a leader at American Greetings, you have a
unique opportunity to focus our associates on these key areas and to cultivate a
work environment that is stimulating, productive and rewarding. In addition, the
decisions you make and the things you do every day have a direct and meaningful
impact both within your department and across the company. We have designed the
Executive Incentive Plan (also referred to herein as the “Plan”) to reward you
for the critical role you play. As a leader, you help foster and channel your
energy and the energy of those around you into delivering winning products and
strategies to the marketplace and bringing our corporate mission to life. Table
of Contents Plan Objectives and Who Is Eligible 2 How the Plan Works 3 Measuring
Performance 4 Award Calculation Example 5 Important Administrative Plan Details
6-7 Key Terms 8 1



--------------------------------------------------------------------------------

LOGO [g170085dsp03.jpg]

 

Plan Objectives • Emphasize teamwork and mutual cooperation | Our success
depends on the collaborative effort of all of our associates who demonstrate
commitment to quality. • Reward leaders for success | Award opportunity is
greatest when attention is given to the achievement of Corporate EBITDA
objectives. Who Is Eligible You are eligible to participate in the Plan if you
are an associate in job class 319 or higher and not eligible to participate in
another Company-sponsored annual incentive plan. Refer to the sections entitled
Important Administrative Plan Details and Key Terms for additional information
on Plan eligibility. Watch for Your Participant Letter You will receive a
Participant Letter that outlines information specific to your participation in
the Plan, such as your target award percentage. 2



--------------------------------------------------------------------------------

LOGO [g170085dsp04.jpg]

 

How the Plan Works The Plan provides a cash award for the achievement of
Corporate EBITDA measured over a 12-month fiscal year. Your Award Opportunity
Your total target award is established at the beginning of each fiscal year and
will be communicated to you at that time. Your total target award is: • A
percentage of your base earnings determined by your job class • The award you
earn if 100% of our Corporate EBITDA goal is achieved. The amount of the award
you receive will increase or decrease based on actual Corporate EBITDA
performance. American Greetings will establish goals at the beginning of each
fiscal year. At the end of the fiscal year, American Greetings determines the
extent the Corporate EBITDA performance goal has been met. EXAMPLE If and base
the earnings target award are $ 200,000 percentage earnings, the is total 30%
target of base award is $60,000. Base Earnings $200,000 x Target Award 30% Total
Target Award $60,000 3



--------------------------------------------------------------------------------

LOGO [g170085dsp05.jpg]

 

Measuring Performance When the American Greetings Corporate EBITDA result for
the fiscal year is final, it is compared to the EBITDA goal that was established
for the purpose of the Executive Incentive Plan. Financial Performance Award
Scale Your actual award is based on fiscal year-end EBITDA performance results
using the award scale shown at right and may range from 0% to 200% of the target
award. To earn an award, Corporate EBITDA must at least reach threshold, defined
as 90% of the established EBITDA goal. There is no award for below-threshold
performance. Achieving a range between 98% and 102% of the established EBITDA
goal means American Greetings pays awards at target levels. Performance at 127%
of the established EBITDA goal will result in the maximum possible award.
Performance Multiplier How It’s Used in the Award Scale The performance
multiplier is another way to think about the award scale. There is a
relationship between performance and your actual award. The 4:1 multiplier for
the Corporate EBITDA performance measure means that for every 1% increase or
decrease in the percentage of goal achieved, your target award will be adjusted
up or down by 4% to determine your actual award. Performance Actual Award Above
Goal 127% MAXIMUM 200% of Target Goal 98–102% GOAL 100% of Target Below Goal 90%
THRESHOLD 68% of Target Below Threshold 0% of Target (No Award Below Threshold)
4



--------------------------------------------------------------------------------

LOGO [g170085dsp06.jpg]

 

Ben’s Award Example Ben, Manager $200,000 base earnings, $60,000 total target
award Corporate EBITDA Award Performance Actual Award Actual Award Scale
(4:1) as % of Goal as a % of Target in Dollars Maximum 127% 200% $120,000 120%
172% $103,200 110% 132% $79,200 Goal 98–102% 100% $60,000 Threshold 90% 68%
$40,800 HOW The formula IT’S CALCULATED to calculate your actual award as a
percent of target is: (Actual Performance – Goal) x 4 + 100% = Actual Award as a
% of Target Award Performance Above Goal: (110%—102%) x 4 + 100% = 132% of
Target Award Performance Below Goal: (90%—98%) x 4 + 100% = 68% of Target Award
BEN’S ACTUAL AWARD FOR CORPORATE COMPONENT • EBITDA Performance: 110% of goal =
actual award of 132% of target Total Award = $79,200 Target Award x Award as %
of Target = Actual Award $60,000 x 132% = $79,200 $100,000 $80,000 $60,000
$40,000 $20,000 $0 $60,000 $79,200 Target Award $60,000 Actual Award $79,200 5



--------------------------------------------------------------------------------

LOGO [g170085dsp07.jpg]

 

Important Administrative Plan Details If your employment status changes, your
Plan participation and your award may be affected as described below: New Hires
If you are hired during the Plan year — defined as the American Greetings fiscal
year — and are eligible to participate in the Executive Incentive Plan, you will
receive a prorated incentive award for the period of time you participated in
the Plan during the applicable fiscal year based on the base earnings paid to
you during that period. Promotions and Transfers If you are promoted during the
Plan year, your target award or base earnings may change. If either of these do
change, your award will be prorated as of the date of promotion or transfer
based on the target award and base earnings of the corresponding periods.
Termination No award is earned if you separate from the Company for any reason
(other than qualified leave of absence, disability, or death) before the
completion of the fiscal performance period. Leave of Absence, Disability, Death
If you take a leave of absence, suffer a permanent disability or die, your
actual award will be prorated as of the date of leave, permanent disability or
death based on the target award and base earnings of the corresponding periods.
An associate will be deemed to suffer a permanent disability only in the
following circumstances: (A) where an associate is absent from employment with
American Greetings due to his or her inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment, which either can be expected to result in death, or can be expected
to last for a continuous period of not less than 12 months; or (B) where an
associate is scheduled to receive income replacement benefits for a period of
not less than 3 months under an accident and health plan covering an American
Greetings associate on account of a medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than 12 months. 6



--------------------------------------------------------------------------------

LOGO [g170085dsp08.jpg]

 

Important Administrative Plan Details Incentive Award Incentive awards earned in
the fiscal year will be paid to participants within two and one-half months
following the end of the fiscal year, typically within 60 days after the end of
the fiscal year. Plan awards are subject to normal tax withholding at a
standardized rate and will be deposited to a bank account of your choice. It is
the intent that incentive awards either fall under the short-term deferral rules
of Section 409A of the Internal Revenue Code to exempt the payment of such
Executive Incentive Plan benefits from the requirements of Section 409A or
otherwise comply with the requirement of Section 409A. If incentive awards are
subject to Section 409A, the Plan will be interpreted in accordance with
Section 409A and the regulations promulgated thereunder. Calculating Payouts For
computation purposes, financial goals and actual performance results are rounded
to the nearest $1,000. The percent of the financial goal achieved and the
percent of target award earned is rounded to the nearest one-tenth of one
percent. The actual incentive award is rounded to the nearest dollar. Questions
If you have questions about the Executive Incentive Plan and how it works,
please contact your manager. Your manager will work with you to ensure you
understand the Plan so you can maximize your annual award. 7



--------------------------------------------------------------------------------

LOGO [g170085dsp09.jpg]

 

Key Terms The following provides definitions of some common terms used
throughout this brochure. Base Earnings Your base earnings are defined as your
base salary earned during the fiscal year. Base earnings exclude health and
welfare benefits, bonus, commission, and incentive payments, overtime and other
direct or indirect compensation. Base earnings for Plan participants outside of
the U.S. may be defined differently and may vary by country. Company The
businesses of American Greetings Corporation and its consolidated subsidiaries.
Corporate EBITDA The sum of the Company’s earnings before interest, taxes,
depreciation, and amortization as calculated based on the consolidated statement
of cash flows. Eligibility You are eligible to participate in the Executive
Incentive Plan if you are an associate in job class 319 or higher and you are
not eligible to participate in another Company-sponsored annual incentive plan.
Fiscal Year March 1 through February 28 or 29 of the following calendar year.
Participant Letter A letter, mailed to your home, outlining your personal target
award opportunity and other information specific to your participation in the
Plan. 8



--------------------------------------------------------------------------------

LOGO [g170085dsp10.jpg]

 

Nothing in this brochure or in any Participant Letter or addendum should be
construed to create or imply any contract of employment between an associate and
American Greetings and its subsidiaries or to create any binding contractual
right to payment of any specific amount under the American Greetings Executive
Incentive Plan. The provisions of this brochure describe the general guidelines
used by American Greetings in determining the benefits payable to Plan
participants; however, in every case, American Greetings reserves the right to
reduce or eliminate the amount that would otherwise be payable to a participant
or participants under such guidelines where it determines, in its discretion,
that such a reduction is necessary or appropriate, in light of the participant’s
performance or other relevant business circumstances. In its capacity as
administrator of the Executive Incentive Plan, American Greetings reserves the
right to construe and interpret the Plan in all respects and to make all
determinations and take all actions necessary or advisable for the management
and administration of the Executive Incentive Plan, including establishing,
adopting or revising any rules as it may deem necessary. Any award earned under
this Executive Incentive Plan shall be subject to rescission, cancellation or
recoupment, in whole or part, if and to the extent so provided under any
“clawback,” recoupment or similar policy of American Greetings in effect on the
date of payment or that may be established thereafter. Interest in any award
under the Executive Incentive Plan may not be assigned, alienated or encumbered
by any Plan participant. American Greetings reserves the right to terminate or
make changes to the Plan, including retroactively, at any time without prior
notice to any of the Plan’s participants. The Board of Directors (or committee
thereof), the Co-Chief Executive Officers and the Chairman are the only persons
who have the authority to alter or amend this Plan. Any such alteration or
amendment must be done in writing. No participant should rely on an alteration
or amendment to this Plan unless it is made in writing and signed by a Co-Chief
Executive Officer or the Chairman. The Plan will be governed, construed and
administered in accordance with the laws of the State of Ohio, without reference
to its conflict of laws provisions. 9



--------------------------------------------------------------------------------

LOGO [g170085dsp11.jpg]

 

american greetings